DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 12/4/2020 (“Dec. Resp.”). In the Dec. Resp., claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/4/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,425,146 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments and Amendments
The previously presented claim objections are withdrawn in light of the claim amendments submitted in the Dec. Resp.

The previously presented claim rejections under 35 U.S.C. § 112(b) are withdrawn in part. Those that are not withdrawn are updated below in light of the claim amendments submitted in the Dec. Resp.

The previously presented double patent rejection of claim 11 over U.S. Pat. No. 10,425,146 is withdrawn in light of the approved terminal disclaimer filed 12/4/2020.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1, at about line 19, should be changed to “of a capability of the first communications terminal” for consistency in claim language.
Claim 1, at about line 22, should be changed to “bearer to the first  relay node” because the term “associated” has been deleted from other instances of “first relay node”, and to avoid a possible lack of antecedent basis issue.
Claim 6, line 2, should be changed to “the second indication of quality of service and the second indication” for consistency in claim language.
Claim 8, lines 2-3, should be changed to “the quality of service for the first communications bearer and the quality of service for the second communications bearer allow” for consistency in claim language and to avoid a possible antecedent basis issue.
Claim 9, at about line 15, should be changed to “the communications terminals” for claim language consistency and to avoid a lack of antecedent basis issue.
Claim 9, in the third-to and second-to-last lines, should be changed to “transmit the aggregated data to another relay node or [[to]] transmit the data” for readability.
Claim 10, at about line 10, should be changed to “the communications terminals” for claim language consistency and to avoid a lack of antecedent basis issue.
Claim 10 recites “the data to be transmitted via communications bearers from the plurality of communications terminals to the base station”. This limitation should be changed to “the data to be transmitted  from the plurality of communications terminals to the base station” or “the data to be transmitted  from the plurality of communications terminals to the base station, wherein the data is to be transmitted via communications bearers
Claim 11, at about lines 20-22, should be changed to “either transmit signals representing the data to the associated relay node[[,]] and for the associated relay node to transmit the data to the base station, or to transmit signals representing the data to the base station” so that the term “either” and “or” are more appropriately connected.
Claim 12, at about lines 18-20, should be changed to “either transmit signals representing the data to the associated relay node[[,]] and for the associated relay node to transmit the data to the base station, or  transmit signals representing the data to the base station” so that the term “either” and “or” are more appropriately connected.
Claims 2-5 and 7 are also objected to for depending from respective objected to base claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to be directed to a “base station configured to operate as a controller in a mobile communication system, wherein the controller is configured to” perform the variously recited functions. The previously claim language, i.e., a “controller forming part of a mobile communications system, wherein the controller is configured to” perform the variously recited functions, was rejected as indefinite because the claim, being directed to an apparatus, did not define the controller. Instead the controller was purely defined functionally, thus, any “controller” that was configured to perform the various functions would have met the claim language, and as a result, the metes and bounds of the claim could not be fully determined.
While the amended claim language now makes claim 1 directed to a base station configured to operate as a controller, this language does not resolve the indefiniteness issue as previously explained. The claim is still attempting to define the controller (i.e., base station) functionally without any structure. Thus, claim 1 is still indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is recommended that claim 1 be amended similar to claim 11 so that the base station is defined as comprising at least a controller and that the controller may be configured to perform the variously recited functions.

Claim 2, at about line 3, recites “the communication paths measure by a second communications terminal” lacks proper antecedent basis because there are not previously recited communication paths measure by the second communications terminal.

Claim 7, in lines 1-3, recites “the data for the first communications bearer and the second communications bearer of the first communications terminal and the second communications terminal”. 

Claim 9 is directed to a “base station configured to operate as a relay node … the relay node comprising” a transmitter and a receiver. The claim then recites “the relay node is configured to” perform variously recited functions. This limitation, however, makes the claim indefinite because the claim is directed to the relay node but it is not entirely clear what components of the relay node are performing the claimed functions, i.e., the “transmit to the base station”, “receive from the base station”, “receive from the associated plurality of communications terminals”, “aggregate the data”, and “transmit the aggregated data”. As a result, claim 9 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As with claim 1, this issue may be resolved by amending claim 9 similar to claim 11 so that the base station (or relay node) is defined as comprising at least a controller and that the controller may be configured to perform the variously recited functions.

Claim 9 is directed to a base station. At about line 4 the claims recites “a base station”. In various instances after line 4 of the claim, there are instances of “the base station”, which lacks a clear antecedent basis because it is not clear if the limitation is referencing the base of claim 9 or the other base station recited in the claim. Moreover, there is confusion, especially starting at about line 11 because the claim recites that the relay node (i.e., the base station) transmits to itself and receives from itself. This creates confusion because it is not clear how a base station can transmit and receive to itself. For at least these reasons, claim 9 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 9 recites several instances of, “the relay node” at about lines 18-19. This limitation lacks a clear antecedent basis because the claim as a whole is directed to a relay node and in the previous line there is introduced “an associated relay node”, thus, it is unclear which relay node is being referenced.

Claim 9 recites at about lines 19-20, “the plurality of communications terminals”. This limitation lacks clear antecedent basis because it is not clear which of the previously recited plurality of communications terminals, in lines 15 and 16, for example, are being referenced. Furthermore, it is unclear if the “plurality of communications terminals” are part of the previously recited “one or more communications terminals”, at about line 4, or not. 

Claim 9, in about lines 20-22, recites “the data to be transmitted via communications bearers from the plurality of communications terminals to the base station”. This entire limitation lacks a clear antecedent basis because there are multiple previous instances of “data” and “plurality of communications terminals”, thus, it is unclear exactly what this limitation is referencing.

Claim 9 recites, “the associated plurality of communications terminals” in about line 23 and “the data from the associated plurality of communications terminals” in about line 25. These limitations lack clear antecedent basis because it is not clear if they are referencing any previous recitation of “data” or “plurality of communications terminals”, or if they are meant to reference “data from” an “associated plurality of communications terminals”, neither of which has been previously introduced in the claim.

Claim 10 recites “the relay node” in about line 13. This limitation lacks a clear antecedent basis because the preamble recites “a relay node” and, at about line 12, “an associated relay node” is recited. Thus, it is unclear which relay node is being referenced by the limitation at issue.

Claim 13 has been amended in an attempt to overcome the previously presented section 35 U.S.C. § 112(b) rejection of the claim. However, the new claim language has not resolved the indefiniteness issue. Claim 13 has been amended to be directed to “[c]ircuitry of a controller configured to operate in a mobile communications system, the circuitry being configured to” perform various functions. In other words, claim 13 is understood to be directed to the circuitry, as it was previously, but the claim does not define what the circuitry is comprised of, the claim only defines what the circuitry does. Thus, it is unclear what the metes and bounds of the circuitry would be to perform the variously recited functions. For at least this reason, claim 13 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-6 and 8 are also rejected under section 112(b) because they depend from respective base claims rejected under section 112(b), and thus, have all the same limitations and do not resolve the section 112(b) issues of their respective parent claims.

Allowable Subject Matter
Claims 11 and 12 are allowed over the prior art of record, notwithstanding the claim objections of these claims in this Office action.
Claims 1, 9, 10, and 13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-8 would also be allowable not only because of their dependencies from claim 1, but also if they were rewritten to overcome the section 112(b) rejections and claim objections of these claims in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in their entirety in at least independent claims 1 and 9-13.
Claim 1 is directed to a base station that operates as a controller, and the controller is configured to perform various functions. Claim 9 is directed to a base station that operates as a relay node, the relay node configured to perform various functions. Claim 10 is directed to a method of a relay node with steps that are of the same scope as the functions performed by the base station of claim 9. Claim 11 is directed to a communications terminal comprising a transmitter, a receiver, and a controller all in combination configured to perform various functions. Claim 12 is directed to a method of communicating data via with steps of the same scope as the functions performed by the communications terminal of claim 11. Claim 13 is directed to circuitry of a controller, where the circuitry 
Taking claim 1 as representative of claim 13 also, none of the prior art of record teaches or suggests, at least, receiving first measurement information indicating a relative quality of communication paths measured by a first communications terminal and second measurement information indicating quality of communication paths measured by each of one or more relay nodes. Based on the first and second measurement information an association is determined between the first communications terminal and a first relay of the relay nodes. A first indication of a quality of service (QoS) of data to be transmitted on a bearer between the first communications terminal and base station of claim 1 is received, along with a first indication of a capability of the first communications terminal. Based on the first indication of QoS and first indication of capability, the base station controls the first communications terminal to transmit the data on the bearer to the first relay node, to another relay node, or to the base station directly.
Taking claim 9 as representative of claim 10 also, none of the prior art of record teaches or suggests, at least, a base station operating as a relay node comprising a transmitter configured to transmit data and receiver configured to receive data, and the relay node is further configured to transmit measurement information representing relative quality of communication paths measured by a relay node (or itself). The relay node also receives indications of associations, including the relay node is associated with a plurality of communications terminals, a plurality of communications terminals should transmit signals (i.e., data) to an associated relay node for transmission to the base station, an association of the relay node with the plurality of communications terminals provided for a QoS for delay tolerant data of the data to be transmitted via communications bearers from the terminals to the base station. Data is received from the terminals, is aggregated, and determining predetermined conditions are met, transmitting the aggregated data to another relay node or to the base station.

One of the closest prior art references of record is U.S. Pat. Appl. Publ’n No. 2015/0312788, which describes a user equipment (i.e., terminal) measuring different communication paths between itself and at least two relay nodes. See Fig. 5A. These measurements are sent to an eNodeB (i.e., base station) to control the communications between the user equipment and the relay node and/or eNodeB. Id. The ‘788 reference, however, does not controlling transmission between the user equipment and relay node and/or eNodeB based on at least an indication of quality of service and/or capability of the user equipment, as recited in the claims. See also U.S. Pat. Appl. Publ’n Nos. 2006/0270341 and 2014/0056163.

Conclusion
The prior art made of record and not relied upon as discussed in the Allowable Subject Matter section above is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 






/JOSHUA KADING/    	Primary Examiner, Art Unit 2413